The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 23, 2014

                                      No. 04-13-00238-CR

                                      Ricardo PEDRAZA,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2012CRR107-D1
                          Honorable Jose A. Lopez, Judge Presiding

                                         ORDER
        On December 12, 2013, we abated the appeal to the trial court pursuant to Rule 38.8(b).
See TEX. R. APP. P. 38.8(b). We ordered the supplemental clerk’s record and supplemental
reporter’s record to be filed on or before January 13, 2014. The court coordinator has filed a
letter requesting an extension of time in which to hold the abandonment hearing. The
coordinator has further informed the court that the hearing will be held on February 14, 2014.
We therefore ORDER the trial court to file the supplemental clerk’s and reporter’s records in this
court no later than February 24, 2014. All appellate deadlines are ABATED pending further
orders from this court.

                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court